Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 1 of 12 PageID: 2299




                         19-CR-877 (CCC)-04
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 2 of 12 PageID: 2300
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 3 of 12 PageID: 2301
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 4 of 12 PageID: 2302
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 5 of 12 PageID: 2303
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 6 of 12 PageID: 2304
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 7 of 12 PageID: 2305
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 8 of 12 PageID: 2306
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 9 of 12 PageID: 2307
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 10 of 12 PageID: 2308




        9.    The total adjusted level for Count Two of the Indictment is 28.

 Count One of the Information ("The Information Count")

       10. The applicable guidelines for Count One of the Information,
 charging a violation of Title 26, United States Code, Section 7206(1), are
 U.S.S.G. §§ 2Tl.1 and 2T4.1. Abel agrees that he filed a false tax return for
 the calendar year 201 7. Abel further agrees that he is also responsible
 pursuant to the relevant conduct provision, U.S.S.G. § 1Bl.3, for the loss
 created by his non-filing of tax returns for calendar years 2015, 2016, and
 2018. The parties agree that combined the tax loss for the calendar years
 2015 through 2018 is greater than $3,500,000, but less than $9,500,000.
 This corresponds to an Offense Level of 24 pursuant to U.S.S.G. § 2T4. l(J).

      11. Because Abel failed to report and correctly identify the source of
 income exceeding $10,000 in any year from criminal activity, a two level
 upward adjustment is warranted pursuant to U.S.S.G. § 2Tl. l(b)(l).

       12.    The total adjusted level for Count One of the Information is 26.

 Grouping Analysis

        13. Count Two of the Indictment and Count One of the Information
 group pursuant U.S.S.G. § 3Dl.2(d) as both offense levels are determined
 largely on the basis of the total amount of loss. Pursuant to U.S.S.G. §
 3Dl.3(b), the offense level corresponds to the aggregate quantity and the
 offense guideline that produces the highest offense level applies. The parties
 agree that combining the loss amounts for the two groups results in a loss
 amount of more than $3,500,000 but not more than $9,500,000. Thus, the
 offense level will be 28.

 Acceptance of Responsibility

        14. As of the date of this letter, it is expected that Abel will enter a plea
 of guilty prior to the commencement of trial, will truthfully admit his
 involvement in the offense and related conduct, and will not engage in conduct
 that is inconsistent with such acceptance of responsibility. If all of these
 events occur, and Abel's acceptance of responsibility continues through the



                                          10
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 11 of 12 PageID: 2309




 date of sentencing, a downward adjustment of 2 levels for acceptance of
 responsibility will be appropriate. See U.S.S.G.§ 3El. l(a).

         15. As of the date of this letter, it is expected that Abel will assist
 authorities in the investigation or prosecution of his own misconduct by timely
 notifying authorities of his intention to enter a plea of guilty, thereby permitting
 this Office to avoid preparing for trial and permitting this Office and the court
 to allocate their resources efficiently. At sentencing, this Office will move for a
 further 1-point reduction in Abel's offense level pursuant to U.S.S.G.§ 3El.l(b)
 if the following conditions are met: (a) Abel enters a plea pursuant to this
 agreement, (b) this Office in its discretion determines that Abel's acceptance of
 responsibility has continued through the date of sentencing and Abel therefore
 qualifies for a 2-point reduction for acceptance of responsibility pursuant to
 U.S.S.G.§ 3El. l(a), and (c) Abel's offense level under the Guidelines prior to
 the operation of§ 3El. l(a) is 16 or greater.

 Agreed Total Guidelines Offense Level

       16. In accordance with the above, the parties agree that the total
 Guidelines offense level applicable to Abel is 25 (the "agreed total Guidelines
 offense level").

        17. The parties agree not to seek or argue for any upward or downward
 departure, adjustment or variance not set forth herein. The parties further
 agree that a sentence within the Guidelines range that results from the agreed
 total Guidelines offense level is reasonable.

 Appeal Waiver

       18.    Abel knows that he has and, except as noted below in this
 paragraph, voluntarily waives, the right to file any appeal, any collateral attack,
 or any other writ or motion, including but not limited to an appeal under 18
 U.S.C.§ 3742 or a motion under 28 U.S.C.§ 2255, which challenges the
 sentence imposed by the sentencing court if that sentence falls within or below
 the Guidelines range that results from the agreed total Guidelines offense level.
 This Office will not file any appeal, motion, or writ which challenges the
 sentence imposed by the sentencing court if that sentence falls within or ab,:)Ve
 the Guidelines range that results from the agreed total Guidelines offense level.
 The parties reserve any right they may have under 18 U.S.C.§ 3742 to appeal
 the sentencing court's determination of the criminal history category. The

                                         11
Case 2:19-cr-00877-CCC Document 124 Filed 09/03/20 Page 12 of 12 PageID: 2310
